NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                        NOV 21 2019
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 19-50105

                Plaintiff-Appellee,              D.C. No. 2:18-cr-00504-PA-1

 v.
                                                 MEMORANDUM*
MELANIE DENE MITCHEM,

                Defendant-Appellant.

                    Appeal from the United States District Court
                       for the Central District of California
                     Percy Anderson, District Judge, Presiding

                          Submitted November 18, 2019**

Before       CANBY, TASHIMA, and CHRISTEN, Circuit Judges.

      Melanie Dene Mitchem appeals from the district court’s judgment and

challenges the four-month sentence imposed following her guilty-plea conviction

for willful failure to file tax returns, in violation of 26 U.S.C. § 7203. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Mitchem contends that the district court erred by considering facts outside of

the record, misapprehending the circumstances of the offense, and disregarding the

mitigating evidence. We review for plain error, see United States v. Valencia-

Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

The record reflects that the district court did not consider evidence outside of the

record, but rather made reasonable inferences from the evidence before it. See

United States v. Orozco-Acosta, 607 F.3d 1156, 1166 (9th Cir. 2010).

Furthermore, the district court properly considered the need for general deterrence.

See 18 U.S.C. § 3553(a)(2)(B). Finally, the record reflects that the district court

understood the evidence and considered Mitchem’s mitigating arguments. See

United States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Mitchem also contends that the sentence is substantively unreasonable in

light of the circumstances of the offense and her role as the sole provider for her

son. Specifically, she challenges the district court’s failure to grant a downward

departure under U.S.S.G. § 5H1.6. We review the district court’s denial of

discretionary departures only as part of our review of the overall substantive

reasonableness of the sentence. See United States v. Rosales-Gonzales, 801 F.3d

1177, 1180 (9th Cir. 2015). The district court did not abuse its discretion by

imposing the below-Guidelines sentence, which is substantively reasonable in light

of the 18 U.S.C. § 3553(a) sentencing factors and the totality of the circumstances.


                                          2                                      19-50105
See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                         3           19-50105